 1 COGBURN LAW OFFICES
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     JOSEPH A. ROBERTS, an individual,
                                                                    Case Number
11                                 Plaintiff,                 2:18-cv-02001-MMD-NJK

12           vs.
                                                          STIPULATION AND ORDER TO
13     WELLS FARGO, N.A., a Foreign Company,             DISMISS DEFENDANT EXPERIAN
       and EXPERIAN INFORMATION                          INFORMATION SOLUTIONS, INC.
14     SOLUTIONS, INC., a Foreign Corporation                 WITHOUT PREJUDICE
       n,
15
                                   Defendants.
16

17         IT IS HERBY STIPULATED by and between Plaintiff, Joseph A. Roberts (“Plaintiff”)

18 and Defendant, Experian Information Solutions, Inc. (“Experian”), by and through their respective

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
 1 attorneys of record, that all Plaintiff’s claims asserted against Experian in the above-captioned

 2 shall be and hereby are dismissed without prejudice and each party shall bear its own attorney fees

 3 and costs.

 4 Dated this 25th day of April, 2019.                  Dated this 25th day of April, 2019.

 5 COGBURN LAW OFFICES                                  NAYLOR & BRASTER

 6
   By:   /s/Erik W. Fox                                 By:   /s/Andrew J. Sharples
 7 Name: Jamie S. Cogburn, Esq.                         Name: Jennifer L. Braster, Esq.
         Nevada Bar No. 8409                                  Nevada Bar No. 9982
 8       Erik W. Fox, Esq.                                    Andrew J. Sharples, Esq.
         Nevada Bar No. 8804                                  Nevada Bar No. 12866
 9       2508 St. Rose Parkway, Suite 330                     1050 Indigo Drive, Ste. 200
         Henderson, Nevada 89074                              Las Vegas, NV 89145
10       Attorneys for Plaintiff                              Attorney for Experian Information
                                                              Solutions, Inc.
11
           IT IS SO ORDERED.
12

13

14                                               UNITED STATES DISTRICT JUDGE

15                                                April 25, 2019
16                                               DATE

17

18

19

20

21

22

23

24


                                               Page 2 of 2
